Citation Nr: 1327100	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  04-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches and, if so, whether service connection may be granted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastritis and, if so, whether service connection may be granted.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pulled right thigh muscle and, if so, whether service connection may be granted. 

5.  Entitlement to an increased rating for service-connected left sole callus formation, currently rated 10 percent disabling, with periods of temporary total disability due to convalescence assigned from August 1, 2007, to January 31, 2008, from October 14, 2008, to February 28, 2009, and from September 30, 2009, to March 31, 2010. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1972. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision and subsequent rating decisions from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The issues were remanded to the Appeals Management Center (AMC) by the Board in a February 2009 decision.  The Board also remanded the issues of entitlement to temporary total disability ratings due to convalescence following hospitalization at a VA facility, as well whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for fracture of the fifth finger of the right hand, and service connection for a skin disability.  These claims, as well as service connection for fracture of the fifth finger of the right hand, were granted by the AMC in an April 2013 rating decision.  The AMC continued to deny the claims remaining on appeal.  The claims have been returned to the Board for appellate review.  

The issues of entitlement to service connection for a psychiatric disorder to include PTSD, headaches and gastritis and an increased rating for service-connected left sole callus formation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for gastritis, headaches and right thigh muscle pull in an unappealed December 1972 rating decision.  The RO declined to reopen the claims of service connection for gastritis and headaches in a November 1998 rating decision; the Veteran was notified of this decision in November 1998, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period for the claims of gastritis and headaches includes evidence that was not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  Evidence received after the expiration of the appeal period for the claim of right thigh muscle pull still does not show current disability; the evidence was previously submitted to agency decision makers, does not bear directly and substantially upon the specific matter under consideration, is cumulative and redundant, and which by itself or in connection with evidence previously assembled is not so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for gastritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for pulled right thigh muscle.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that VA provided the Veteran an initial VCAA notice letter in November 2001, prior to issuance of the March 2002 rating decision on appeal.  This notice did not adequately inform the Veteran of the basis for the prior denial and the respective duties of VA and the Veteran in obtaining evidence nor did it include notice of the disability rating and effective date elements of his claim.  However, VA provided this notice in separate letters dated in March 2006 and September 2010.  The Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in April 2013.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision with respect to the claim being denied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen as to right thigh muscle pull, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claims.  

II.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The definition of 'new and material evidence' listed above was effective prior to August 29, 2001.  The instant claim to reopen was filed before that date (in January 2001), and the previous definition applies.  Under that definition, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (effective for claims to reopen filed prior to August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

III.  Factual Background and Analysis

The Veteran's claims seeking service connection for gastritis, headaches and right thigh muscle pull were originally denied in a December 1972 rating decision.  Gastritis was denied because the evidence showed that  he had gastritis due to alcohol in service and normal GI series following service on VA examination.  Headaches were denied because no disease was found on post service examination, although the Veteran did complain of headaches two to three times per week on the magnitude of a common headache, these were noted as a congenital or developmental abnormality.  Right thigh muscle pull was denied as no current disability was noted post service although right thigh muscle pull occurred in service.  The Veteran did not appeal this decision.  

The RO declined to reopen the claim for gastritis in an unappealed May 1979 supplemental rating decision.  In November 1998, the RO issued a rating decision declining to reopen the claims for gastritis and headaches, indicating there was no relationship shown between a current disability and service.  The Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

The evidence received after the expiration of the appeal period includes medical records reflecting variously diagnosed and noted gastrointestinal disorders and headaches.  The Veteran testified that these disabilities are the same ones that were present in service.  

This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it and raises a reasonable possibility of substantiating the claims as to gastritis and headaches, bears directly and substantially upon the specific matter under consideration, and, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, it is new and material and reopening of the claims for gastritis and headaches is warranted.

As to the claim for right thigh muscle pull, there is no current diagnosis or finding of this disability.  To the extent that the Veteran asserts that has such a disability that is related to service but there remains no documentation of such, this is cumulative and redundant.  This evidence is not new and material by any definition.  

Evidence that tends to confirm a previously established fact is cumulative.  As noted by the Federal Circuit, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343  (Fed. Cir. 2000).
Therefore, absent new and material evidence, the petition to reopen the claim for right thigh muscle pull must be denied.  


ORDER

The Board having determined that new and material evidence has been submitted, reopening of the claim for service connection for headaches is granted.

The Board having determined that new and material evidence has been submitted, reopening of the claim for service connection for gastritis is granted.

The Board having determined that new and material evidence has not been submitted, reopening of the claim for service connection for pulled right thigh muscle is denied.


REMAND

I.  Evaluation of left sole callus formation

Subsequent to the February 2010 examination of the feet, the Veteran urged that his disability had worsened.  In VA treatment records dated following February 2010, the Veteran describes swelling, foot pain and plantar paresthesias of the left foot.  The VA opinion rendered in April 2013 regarding the left foot was related to periods of convalescence and did not involve actual examination of the left foot.  Under the circumstances, the Board finds that an updated VA examination is warranted prior to appellate review of the claim.  

II.  Acquired psychiatric disorder to include PTSD

The Veteran has urged that service connection is in order for his current psychiatric disability, which he believes is related to service based on the trauma of experiencing news of his brother's death in Vietnam while he himself was on active duty.  While the VA psychiatric examination conducted in May 2010 did not yield a diagnosis of PTSD, there was a diagnosis of depressive disorder, secondary to numerous health issues.  The Veteran reported that he was restricted from work at his job with the postal service due to problems with his feet.  He stated that he was currently on medical leave for health issues.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page.  

In light of the current characterization of the claim, the Board finds that remand is in order so that an expert opinion may be obtained as to whether any currently-diagnosed psychiatric disorder is at least as likely as not caused by or aggravated by service or service-connected disability.  

III.  Headaches

The Veteran reported at his most recent examination that he was receiving treatment for his headaches at a pain clinic at Baylor Dallas medical facility.  The VA should take appropriate steps to attempt to obtain these treatment records, as it is VA's duty to assist the Veteran in the development of his claim as set forth at 38 C.F.R. § 3.159.  

IV.  Gastritis

The Veteran had a documented episode of gastritis in service, although it is uncontroverted that this was described as being alcohol-related at the time.  Nonetheless, in view of his current manifestations of gastritis, as noted in private treatment records, the Board finds that he should be afforded a VA examination to determine the likelihood that any current gastritis is related to service.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should schedule the Veteran for a VA foot examination to determine the current manifestations of his service-connected left sole callus formation.  

2.  The AMC or the RO should arrange for the claims folder to be returned to the examiner who performed the May 2010 psychiatric examination, or a suitable substitute to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state whether there is a 50 percent or better probability that the disorder was present during the Veteran's active service and, if so, whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to any such disorder the examiner believes clearly and unmistakably existed prior to the Veteran's active service, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of active service.

With respect to any such disorder which the examiner believes was not present during the Veteran's active service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or service-connected disability.

The rationale for each opinion expressed must also be provided.

An additional examination should only be performed if deemed necessary by the examiner rendering the opinion.

3.  The RO or the AMC should, after securing appropriate release forms, obtain the Baylor Dallas records identified by the Veteran during his February 2012 examination for headaches.

4.  The RO or the AMC should afford the Veteran an appropriate examination to determine the nature and etiology of any gastritis present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

With respect to any gastritis present during the period of the claim, the examiner should state whether there is a 50 percent or better probability that the disorder was present during the Veteran's active service and, if so, whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to any such disorder the examiner believes clearly and unmistakably existed prior to the Veteran's active service, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of active service.

With respect to any such disorder which the examiner believes was not present during the Veteran's active service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or service-connected disability.

The rationale for each opinion expressed must also be provided.

5.  The RO or the AMC also should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


